 Case 2:18-cv-14606-ES-SCM Document 1 Filed 10/03/18 Page 1 of 24 PageID: 1



KILPATRICK TOWNSEND & STOCKTON LLP
Frederick L. Whitmer (FW-8888)
Robert Potter
Olivia Harris
Pro hac vice applications forthcoming
The Grace Building
1114 Avenue of the Americas
New York, New York 10036
Telephone: (212) 775-8733
Facsimile: (212) 775-8816
fwhitmer@kilpatricktownsend.com
rpotter@kilpatricktownsend.com
oharris@kilpatricktownsend.com

Attorneys for Plaintiff

                              UNITED STATES DISTRICT COURT
                                 DISTRICT OF NEW JERSEY



CAN’T LIVE WITHOUT IT, LLC D/B/A S’WELL
BOTTLE,
                                                           Case No. __________________
                          Plaintiff,

               v.                                                   COMPLAINT

CLOSEOUT SURPLUS & SALVAGE, INC. d/b/a
CSS, INC., TRADEMARK WASTE SOLUTIONS
LLC, AUGIE EXPRESS, INC., ROBERT                             JURY TRIAL DEMANDED
FALLAS, T. FARESE & SONS d/b/a DIRECT
WASTE SERVICES, LINCOLN RECYCLING
SERVICES, LLC, and JOHN DOES 1-5,
                          Defendants.



       Plaintiff Can’t Live Without It, LLC d/b/a S’well Bottle (“S’well”), 28 West 23rd Street,

New York, New York 10011, by its attorneys Kilpatrick Townsend & Stockton LLP, brings this

Complaint against Defendants Closeout Surplus & Salvage, Inc. d/b/a CSS, Inc. (“CSS”), 35

Love Lane, Netcong, New Jersey 07857; Trademark Waste Solutions LLC (“TWS”), 113 E.

Centre Street, Nutley, New Jersey 07110; Augie Express, Inc. (“AEI”), 00-46 Morlot Avenue,

Fair Lawn, New Jersey 07410; Robert Fallas (“Fallas”), 015 E. 25th Street, Apartment 2,
 Case 2:18-cv-14606-ES-SCM Document 1 Filed 10/03/18 Page 2 of 24 PageID: 2




Paterson, New Jersey 07513; T. Farese & Sons d/b/a Direct Waste Services (“DWS”), 50 Park

Place, Suite 1401, Newark, New Jersey 07102; Lincoln Recycling Services, LLC (“LRS”), 4711

Dell Avenue, North Bergen, New Jersey 07047; and John Does 1-5 acting in concert with any or

all of them (collectively, “Defendants”). S’well is informed and believes, and therefore alleges,

as follows:

                                        INTRODUCTION

       1.      Plaintiff S’well sought to destroy more than 20,000 defective water bottles

bearing its trademarks, and to recycle the resulting scrap metal. Defendants—many of whom

operate waste or recycling services—instead apparently acted in concert to steal those bottles,

certify fraudulently that the bottles had been destroyed, and then offer those bottles for sale as

new, genuine S’WELL bottles when in fact those bottles remained defective and potentially

unsafe. Moreover, because the bottles bore S’well’s trademarks but were sold without its

authorization, they also were counterfeit and infringing. Accordingly, S’well seeks injunctive

relief against and monetary relief for Defendants’ willful and concerted acts of trademark

counterfeiting, trademark infringement, unfair competition, and unfair and deceptive trade

practices in violation of the Lanham Act, 15 U.S.C. § 1051, et seq., and New Jersey statutory and

common law.

       2.      S’well was founded in 2010 with the mission to rid the world of plastic water

bottles, and S’well has become one of the most popular and respected brands of reusable

insulated water bottles in the United States and abroad. S’well offers a wide range of safe,

stylish, high-quality and eco-friendly products under the S’WELL brand, the registered S’WELL

trademark, and the stylized droplet logo (shown below), among others (collectively, the

“S’WELL Marks”).




                                                 2
 Case 2:18-cv-14606-ES-SCM Document 1 Filed 10/03/18 Page 3 of 24 PageID: 3




S’well’s tremendously successful line of S’WELL brand stainless steel reusable insulated bottles

(the “S’well Bottles”) come in a variety of sizes, colors, and textures. Representative images of

the S’well Bottles are shown below.




       3.         S’well recently discovered that Defendants have acted in concert to market and

sell counterfeit S’well Bottles, i.e. water bottles bearing unauthorized trademarks that are

identical to, substantially indistinguishable from, or otherwise confusingly similar to the

registered S’WELL Marks.

       4.         Pursuant to this common plan to commit these tortious acts, Defendants have

falsely represented that their offerings are new, genuine S’well Bottles when in fact Defendants’

water bottles are counterfeit and infringing, and are otherwise materially different from genuine

S’well Bottles.

       5.         Defendants have passed off their counterfeit and infringing goods to the

unsuspecting public under the S’WELL Marks in a deliberate, bad faith effort to trade on the

goodwill and prestige of those marks, each of which acts as a source identifier for S’well and its

premium S’well Bottles. By intentionally generating consumer confusion and unfairly competing

with S’well’s genuine S’well Bottles, Defendants are eroding the substantial goodwill, value, and

public recognition that S’well has developed in its S’WELL Marks as connoting reusable

insulated water bottles of the highest quality. Moreover, given the nature of the products at issue,

Defendants’ counterfeit and infringing goods pose a potential health and safety risk to

consumers.




                                                  3
 Case 2:18-cv-14606-ES-SCM Document 1 Filed 10/03/18 Page 4 of 24 PageID: 4




       6.      By and through these deliberate, willful, and malicious acts, Defendants are

depriving S’well of the ability to control the quality of products bearing S’well’s S’WELL

Marks, thus causing immediate and irreparable harm to S’well and the public. Further, on

information and belief, Defendants have generated significant revenue as a result of their use of

S’well’s S’WELL Marks in connection with their counterfeit and infringing goods.

       7.      Accordingly, S’well brings this action for federal trademark counterfeiting,

trademark infringement, unfair competition, and false designation of origin under Sections 32

and 43(a) of the Lanham Act, 15 U.S.C. §§ 1114 and 1125(a); and unfair competition under N.J.
REV. STAT. §§ 56:4-1 and 56:4-2 and the common law. S’well seeks injunctive relief as well as

compensatory, exemplary, and punitive damages.

                                            PARTIES

       8.      Plaintiff Can’t Live Without It, LLC d/b/a S’well Bottle is a limited liability

company organized and existing under the laws of the State of Delaware and having its principal

place of business at 28 West 23rd Street, New York, New York 10011.

       9.      On information and belief, Defendant Closeout Surplus & Salvage, Inc. d/b/a

CSS, Inc. is a corporation organized and existing under the laws of the State of New Jersey and

having its principal place of business at 35 Love Lane, Netcong, New Jersey 07857.

       10.     On information and belief, Defendant Trademark Waste Solutions LLC is a

limited liability company organized and existing under the laws of the State of New Jersey and

having its principal place of business at 113 E. Centre Street, Nutley, New Jersey 07110.

       11.     On information and belief, Defendant Augie Express, Inc. is a corporation

organized and existing under the laws of the State of New Jersey and having its principal place

of business at 00-46 Morlot Avenue, Fair Lawn, New Jersey 07410.

       12.     On information and belief, Defendant Robert Fallas is an individual citizen of the

State of New Jersey who resides and does business in the State of New Jersey and this District,

including without limitation at Defendant Augie Express, Inc.’s principal place of business in

Fair Lawn, New Jersey.
                                                4
 Case 2:18-cv-14606-ES-SCM Document 1 Filed 10/03/18 Page 5 of 24 PageID: 5




        13.     On information and belief, Defendant T. Farese & Sons d/b/a Direct Waste

Services is a corporation organized and existing under the laws of the State of New Jersey and

having its principal place of business at 50 Park Place, Suite 1401, Newark, New Jersey 07102.

        14.     On information and belief, Defendant Lincoln Recycling Services, LLC is a

limited liability company organized and existing under the laws of the State of Ohio, and through

its subsidiary, Eagle Recycling Systems, Inc., it has a place of business at 4711 Dell Avenue,

North Bergen, New Jersey 07047.

        15.     On information and belief, Defendant John Does 1 through 5 are entities and

individuals whose identities and addresses are presently unknown to S’well and are not presently

capable of ascertainment, but who have offered to sell or have sold, or are offering to sell or are

selling, goods that infringe S’well’s intellectual property rights, in the State of New Jersey and

this District, and accordingly are subject to the jurisdiction and venue of this Court.

                                 JURISDICTION AND VENUE
        16.     This Court has subject matter jurisdiction under Section 39 of the Lanham Act, 15

U.S.C. § 1121, and under 28 U.S.C. §§ 1331 and 1338. Subject matter jurisdiction over S’well’s

related state and common law claims is proper pursuant to 28 U.S.C. §§ 1338 and 1367.

        17.     This Court has personal jurisdiction over Defendants because Defendants (a) have

engaged in concerted acts within the State of New Jersey pursuant to a common plan to market,

distribute, offer for sale, and sell goods that infringe S’well’s intellectual property; (b) maintain

one or more residences or physical places of business in the State of New Jersey; (c) regularly

transact and conduct business within the State of New Jersey; or (d) have otherwise made or

established contacts with the State of New Jersey sufficient to permit the exercise of personal

jurisdiction.

        18.     Venue is proper in this District pursuant to 28 U.S.C. § 1391(b)(1) and (b)(2)

because one or more Defendants reside or do business in this District, or a substantial part of the

events or omissions giving rise to the claim occurred in this District.


                                                  5
 Case 2:18-cv-14606-ES-SCM Document 1 Filed 10/03/18 Page 6 of 24 PageID: 6




                    FACTS COMMON TO ALL CLAIMS FOR RELIEF

A.     S’well, the S’well Bottles, and the S’WELL Marks

       19.     Since its founding in 2010, S’well’s mission was and is to rid the world of plastic

water bottles and to create products that are both beautiful and eco-friendly, that infuse

innovation with inspiration, and that continue to give back to communities in need. The S’well

Bottles—which keep beverages cold for up to 24 hours and hot for up to 12 hours—represent

S’well’s commitment to the highest level of innovation, performance, and quality. That

unwavering commitment has helped make S’well a brand leader in the water bottle industry,

both in the United States and abroad.

       20.     S’well has made a substantial investment in brand protection and in controlling

the quality of the products sold under its S’WELL Marks, both in terms of safety and aesthetics.

S’well’s quality control measures relating to safety include, without limitation, standards and

procedures intended to reduce any harmful byproducts as a result of the manufacturing of the

S’well Bottles, which are composed of a non-leaching, 18/8-grade stainless steel free of

bisphenol A (“BPA”), an industrial chemical found in many plastics. S’well’s quality control

measures relating to aesthetics include, without limitation, standards and procedures intended to

ensure that the exterior finish and decoration on S’well Bottles is beautiful, luxurious, and free of

visible defects such as double printing, bleeding, smearing, fading, scratches, dents, and

crimping.

       21.     S’well exerts significant efforts to ensure that its manufacturers and suppliers

adhere to its stringent quality control measures, including, without limitation, by conducting

periodic inspections of the facilities at S’well’s contract factories in China and conducting

inspections of random products “off the line” in each manufacturing run in those factories.

Products or product runs that fail to adhere to S’well’s quality control measures are rejected, and

any defective products are destroyed and recycled. S’well does not market or sell or authorize the

marketing or sale of “factory seconds” or any other products that do not meet S’well’s strict

standards.
                                                 6
 Case 2:18-cv-14606-ES-SCM Document 1 Filed 10/03/18 Page 7 of 24 PageID: 7




          22.   As a consequence of these significant efforts, S’well has earned a reputation

among both consumers and members of the water bottle industry for delivering high-quality

stylish products made with exceptional materials and beautiful workmanship. In addition, many

consumers purchase S’well Bottles not only because of S’well’s reputation for products of the

highest quality, but also because of S’well’s partnerships with numerous charitable organizations

to give back to the community and S’well’s commitment to health, wellness, conservation, and

the environment. As a result, the S’well Bottles are among the most popular drinking containers

offered in the United States and around the world.

          23.   S’well authorizes distribution of its S’well Bottles only through limited and

tightly-controlled sales channels. Products bearing the S’WELL Marks are sold at well-known

nationwide retailers and department stores, including ABC Carpet and Home, Bloomingdales,

Crate + Barrel, Equinox Health Centers, J Crew, Neiman Marcus, Nordstrom, Saks, Starbucks,

and Williams Sonoma, as well as numerous other authorized retailers in the United States and

abroad.

          24.   Since 2010, S’well has undertaken extensive marketing, promotion, and

advertising of the S’WELL brand and the S’well Bottles, including through print, video, and

online advertising. S’well also employs a robust social media and marketing team to promote the

S’WELL brand and the S’well Bottles on all leading social media sites, including Facebook,

Twitter, Instagram, and Snapchat. These efforts have been incredibly effective, resulting in

widespread and favorable public recognition of the S’WELL brand, S’WELL Marks, and S’well

Bottles.

          25.   The S’WELL brand and S’well Bottles have also received extensive unsolicited

media coverage, including in widely-circulated magazines such as Cosmopolitan, Elle Canada,

Glamour, InStyle, Marie Claire, People, Seventeen, Time, US Weekly, Vogue, and Teen Vogue,

and newspapers such as The Boston Globe, Chicago Tribune, The Miami Herald, The New York

Times, NY Daily News, and The Washington Post, and on television news shows including CBS

News and The Today Show.
                                                7
 Case 2:18-cv-14606-ES-SCM Document 1 Filed 10/03/18 Page 8 of 24 PageID: 8




        26.       From time to time, S’well creates custom S’well Bottles with and for appropriate

brands, corporations, events and individuals that echo S’well’s mission, including without

limitation Apple, Audi, BMW, Boeing, Delta, Evernote, Facebook, Google, H&M, Harvard

University, the National Basketball Association, and Starbucks.

        27.       Since 2010, S’well has produced and distributed tens of millions of bottles around

the globe, generating millions of dollars in sales and enormous consumer goodwill. Indeed,

S’well was among the 60 brands featured in the 2016 Interbrand Breakthrough Brands Report,

and more recently was among only 25 brands named as Forbes’ 2018 Brand Officials, selected to

represent the best products and services in the luxury hospitality industry. S’WELL brand

products, including the S’well Bottles, have also won numerous industry awards and other

distinctions.

        28.       In the minds of consumers, S’well’s S’WELL Marks symbolize a line of premium

products having the highest level of quality. Those marks also identify and distinguish S’well as

the single source of those products. Through its continuous, substantially exclusive, and lengthy

use of its S’WELL Marks, S’well has developed substantial goodwill, value and recognition in

those marks.

B.      S’well’s U.S. Trademark Registrations

        29.       In addition to the common law rights S’well has developed through use of the

S’WELL Marks, S’well is the owner of numerous federal trademark registrations for the

S’WELL Marks, including without limitation the following marks (“S’well’s Registered

Marks”), among others:

                 S’WELL (stylized) (U.S. Reg. No. 4,234,092)

                 S’WELL (U.S. Reg. No. 4,559,184)

                 SWELL (U.S. Reg. No. 4,559,187)

                 Stylized Droplet Logo (U.S. Reg. No. 4,988,754)




                                                  8
 Case 2:18-cv-14606-ES-SCM Document 1 Filed 10/03/18 Page 9 of 24 PageID: 9




True and correct copies of the certificates of the foregoing registrations (collectively, “S’well’s

Registrations”), along with the status page for each registration (found at uspto.gov), are attached

hereto as Exhibit A.

       30.      Pursuant to Section 33(a) of the Lanham Act, 15 U.S.C. § 1115(a), S’well’s

Registrations are prima facie evidence of the validity and registration of S’well’s Registered

Marks, of S’well’s ownership of those marks, and of S’well’s exclusive right to use those marks

in commerce on or in connection with the goods specified in the registrations.

C.     Defendants’ Marketing and Sale of Counterfeit and Infringing Versions of the
       S’well Bottles
       31.      Despite S’well’s established trademark rights, and with actual or constructive

knowledge of those rights, Defendants acted or are acting in concert to: (a) steal defective

bottles that S’well ordered to be destroyed; (b) conceal this theft from S’well and its recycling

broker by, in part, providing fraudulent written certifications that the bottles were actually

destroyed; and (c) promote, distribute, offer for sale, and sell those defective bottles, falsely

representing them to be new, genuine S’well Bottles, when in fact they were and are defective

and otherwise materially different from genuine S’well Bottles. Not surprisingly, since they

originated with S’well, those defective bottles bear trademarks and other indicia that are identical

to, substantially indistinguishable from, or otherwise confusingly similar to S’well’s Registered

Marks for water bottles, and thus the bottles stolen and sold by Defendants are also counterfeit

and infringing under federal law.

       32.      Defendants’ counterfeit and infringing goods have not been licensed, authorized,

sponsored, endorsed, or approved by S’well, and Defendants are not associated, affiliated, or

connected with S’well, or licensed, authorized, sponsored, endorsed, or approved by S’well in

any way.

             S’well’s Discovery of Sales of the Counterfeit and Infringing Versions

       33.      In or about May 2018, S’well discovered that counterfeit and infringing S’well

Bottles bearing camouflage patterns were being offered for sale and sold through

                                                  9
Case 2:18-cv-14606-ES-SCM Document 1 Filed 10/03/18 Page 10 of 24 PageID: 10




FactoryDirect.ca, a Canadian discount retailer. S’well does not sell its S’well Bottles or any other

S’WELL brand products through FactoryDirect.ca, nor does it authorize its distributors to do so.

       34.     FactoryDirect.ca advertised the camouflage bottles as “brand new” genuine

products offered by S’well under its S’WELL brand, and those bottles bore packaging and

trademarks essentially identical to genuine S’well Bottles. However, because S’well never

authorized the distribution or sale anywhere in the world of water bottles bearing those

camouflage patterns, S’well knew FactoryDirect.ca’s products were unlawful.

       35.     On or about May 1 and 2, 2018, S’well made test purchases of the camouflage

bottles from four different FactoryDirect.ca locations in Canada. Representative images of those

bottles are shown below, and images of the receipts for those purchases are attached as Exhibit

B.




       36.     Upon receiving the camouflage bottles from FactoryDirect.ca, S’well was able to

confirm that those bottles were among a run of defective bottles that S’well ordered from one of

its Chinese factories, but rejected in its entirety in May 2017 for failure to adhere to S’well’s

quality control standards. After the camouflage bottles failed initial quality testing, S’well

                                                10
Case 2:18-cv-14606-ES-SCM Document 1 Filed 10/03/18 Page 11 of 24 PageID: 11




cancelled the remainder of the order on or about May 4, 2017, but the manufacturer had already

shipped approximately 20,000 units of the defective bottles (the “Counterfeit Bottles”) to

S’well’s facilities in the United States. S’well stored the Counterfeit Bottles in one or more of its

secure warehouses until on or about October 25, 2017.

                S’well’s Efforts to Destroy and Recycle the Counterfeit Bottles

       37.     On or about October 25, 2017, S’well contacted its recycling broker, Vantage

Waste & Recycling, Inc. (“Vantage”), and requested the destruction and recycling of the

Counterfeit Bottles, which did not adhere to S’well’s quality control standards and thus were

never authorized for sale.

       38.     According to information S’well received in a sworn affidavit, Vantage then

contacted various metal recycling facilities to obtain pricing for the destruction and recycling of

the Counterfeit Bottles, among other scrap and excess bottles in S’well’s possession. Defendant

TWS quoted Vantage a price of $.12 per pound, and Vantage retained Defendant TWS on or

about October 25, 2017 to coordinate the trucking, transportation, and secured destruction and

recycling of those bottles, including the Counterfeit Bottles. As is its usual practice, Vantage

provided TWS with information as to the storage locations of merchandise to be destroyed, then

followed up with TWS to inquire about the status of the job, requesting written certification of

destruction and photographic evidence that the merchandise had been destroyed. Vantage later

was informed that S’well’s bottles, including the Counterfeit Bottles, were retrieved from

S’well’s storage locations on October 25, 26, and 27, 2017.

       39.     On or about October 25, 2017, Defendant TWS provided Vantage with written

certification that bottles originating with S’well had been destroyed (the “October 25

Certification”). The October 25 Certification, a copy of which is attached as Exhibit C, was

signed by Defendant Fallas, purportedly on behalf of Defendant AEI, and certified that “the

Merchandise was destroyed within the meaning of ‘destruction’ in 19 CFR U.S.C. § 191.2(g),

i.e., that no articles of commercial value remained after the Merchandise was destroyed.” The

October 25 Certification did not contain any representation as to the quantity of bottles allegedly
                                                11
Case 2:18-cv-14606-ES-SCM Document 1 Filed 10/03/18 Page 12 of 24 PageID: 12




destroyed. Based on the language in the October 25 Certification, which stated that the

“Crushing” occurred at 4:15 p.m. on October 25, 2017, Vantage understood that the bottles

destroyed by recycling on October 25, 2017 were the same bottles that TWS, AEI, Fallas, or

others had retrieved from one or more of S’well’s storage locations on that date.

       40.     On or about October 27, 2017, Defendant LRS issued to Defendant AEI a

“Recycling Certificate for Document Destruction” certifying that, regarding the “INSULATED

STAINLESS STEEL BOTTLES,” “on the date 10/27/17 your waste that was received at our

facility was processed and destroyed by shredding & bailing so that it may not be read,

recognized and [/]or sold for use which it was manufactured” (the “October 27 Certification”). A

copy of this October 27 Certification, which did not contain any representation as to the quantity

of bottles allegedly destroyed, was subsequently provided to Vantage. A copy of the October 27

Certification is attached as Exhibit D.

       41.     On or about October 30, 2017, and in keeping with S’well’s instructions, Vantage

asked Defendant TWS to certify the quantity of bottles destroyed, which in Vantage’s estimation

should have been approximately 61,500, including the Counterfeit Bottles. On or about that date,

TWS provided Vantage with a third certification that bottles originating with S’well had been

destroyed, this time by “Recycling Compactor,” on October 30, 2017 (the “October 30

Certification”). The October 30 Certification, a copy of which is attached as Exhibit E,

represented that at approximately 3:40 p.m. on October 30, 2017, the signatory witnessed the

destruction of approximately 61,500 bottles originating with S’well and that “the Merchandise

was destroyed within the meaning of ‘destruction’ in 19 CFR U.S.C. § 191.2(g), i.e., that no

articles of commercial value remained after the Merchandise was destroyed.” The October 30

Certification was signed by an apparent agent of Defendant DWS and specified the location of

destruction as a facility owned or operated by Defendant LRS.

       42.     On or about October 30 and November 1, 2017, Defendant TWS also provided

Vantage with photographs purporting to show the destruction of the bottles originating with

S’well. Although the photographs appear to depict numerous boxes and cardboard tubes being
                                               12
Case 2:18-cv-14606-ES-SCM Document 1 Filed 10/03/18 Page 13 of 24 PageID: 13




destroyed, it is impossible to tell from the photographs how many stainless steel bottles were

destroyed (if any) such “that no articles of commercial value remained,” as certified:




                                               13
Case 2:18-cv-14606-ES-SCM Document 1 Filed 10/03/18 Page 14 of 24 PageID: 14




                                    14
Case 2:18-cv-14606-ES-SCM Document 1 Filed 10/03/18 Page 15 of 24 PageID: 15




       43.     Based on the documents in Exhibits C through E, among others, as well as the

photographs above, Vantage provided S’well with a letter on or about October 30, 2017, in

which Vantage confirmed “the secure destruction of approximately 61,058 Bottles,” which

“were taken offsite to a secure facility, sorted, and destroyed in accordance with all state and

federal guidelines by way of recycling.” A copy of Vantage’s letter is attached as Exhibit F.

Based on Defendant TWS’s quoted price of $.12 per pound, Vantage wrote S’well a check for

$5,904.77, which represented the commodity value of the stainless steel bottles, minus

commissions.

                                  S’well’s Enforcement Efforts

       44.     On May 4, 2018, S’well, through counsel, sent a demand letter to

FactoryDirect.ca concerning the Counterfeit Bottles, and counsel for FactoryDirect.ca


                                                15
Case 2:18-cv-14606-ES-SCM Document 1 Filed 10/03/18 Page 16 of 24 PageID: 16




subsequently provided S’well’s counsel with an invoice and purchase order identifying

Defendant CSS as FactoryDirect.ca’s supplier of the Counterfeit Bottles. True and correct copies

of this invoice and purchase order are attached hereto as Exhibit G.

       45.     On May 10, 2018, S’well, through counsel, sent a demand letter to Defendant

CSS concerning the Counterfeit Bottles, and counsel for CSS identified its supplier of the

Counterfeit Bottles as an individual named “Robert Allas.” CSS’s counsel first represented that

his client purchased the Counterfeit Bottles from Mr. “Allas” at a flea market located in

Westbury, New York and had been dealing with Mr. “Allas” in this manner for as long as 15

years. CSS’s counsel was nonetheless able to provide Swell’s counsel only with a cell phone

number allegedly belonging to Mr. “Allas.” CSS’s counsel represented that CSS had no further

contact information for Mr. “Allas,” nor any documentation concerning CSS’s purchase of the

Counterfeit Bottles from Mr. “Allas.”

       46.     The alleged phone number for Mr. “Allas” goes directly to a generic voicemail

message and, as of the date of this filing, messages left at that number have gone unreturned.

       47.     After S’well sued Defendant CSS (and “Robert Allas,” as a John Doe defendant)

in the United States District Court for the Southern District of New York, alleging in part that

CSS had purchased the Counterfeit Bottles from Mr. “Allas” in Westbury, New York, CSS

submitted a reply brief in support of its motion to dismiss for improper venue, representing for

the first time in that brief that in fact CSS purchased the Counterfeit Bottles from the individual

allegedly named “Robert Allas” at CSS’s principal place of business in New Jersey. CSS failed

to provide any explanation as to why it did not disclose this information sooner, nor did it

provide any documentation of any kind concerning its purchase (or sale) of the Counterfeit

Bottles or any further information concerning Mr. “Allas” or his alleged sales of the Counterfeit

Bottles to CSS.

       48.     On information and belief, Defendant Fallas, who signed the October 25

Certification (see Exhibit C), is the same person identified by Defendant CSS as “Robert Allas,”

CSS’s supplier of the Counterfeit Bottles, and CSS knew at all material times that its source was
                                                16
Case 2:18-cv-14606-ES-SCM Document 1 Filed 10/03/18 Page 17 of 24 PageID: 17




actually named “Fallas” and could be contracted through Defendant AEI. On information and

belief, CSS deliberately declined to advise S’well of these facts, and instead allowed S’well to

file a complaint against a misidentified defendant based on inaccurate venue information.

       49.     At no time did S’well grant any of the Defendants any right, assignment,

authorization, license, or other permission to produce, market, or sell products bearing the

S’WELL Marks. To the contrary, S’well never authorized the distribution or sale of the

Counterfeit Bottles, and S’well has expressly objected to Defendants’ distribution and sale of the

Counterfeit Bottles.

       50.     Defendants’ conduct is intentionally fraudulent, malicious, willful and wanton.

                          FIRST CLAIM FOR RELIEF
             FOR TRADEMARK COUNTERFEITING AND INFRINGEMENT
                      UNDER THE FEDERAL LANHAM ACT
                               (15 U.S.C. § 1114)
       51.     S’well repeats and re-alleges each and every allegation set forth above, and

incorporates them herein by reference.

       52.     S’well owns federal trademark registrations for S’well’s Registered Marks in

connection with bottles.

       53.     S’well’s Registered Marks are distinctive and have become associated in the

public mind with products of the highest quality and reputation emanating from S’well as their

source. The goodwill associated with S’well’s Registered Marks in the United States is of great

and incalculable value.

       54.     Defendants have used in commerce marks that are identical to, substantially

indistinguishable from, or confusingly similar to S’well’s Registered Marks without S’well’s

authorization. Defendants intentionally have used such marks knowing them to be counterfeit.

       55.     Defendants’ unauthorized use of S’well’s Registered Marks or counterfeits,

copies, reproductions, or imitations thereof falsely represents Defendants’ goods as emanating

from or being authorized by S’well and places beyond S’well’s control the quality of goods

offered and sold under S’well’s Registered Marks.

                                               17
Case 2:18-cv-14606-ES-SCM Document 1 Filed 10/03/18 Page 18 of 24 PageID: 18




          56.   Defendants’ unauthorized use of S’well’s Registered Marks or counterfeits,

copies, reproductions, or imitations thereof in connection with the sale and distribution of the

Counterfeit Bottles is likely to cause confusion, mistake, or deception as to the source or

sponsorship of Defendants’ Counterfeit Bottles, and is likely to deceive the public into believing

that Defendants’ Counterfeit Bottles emanate from S’well, are sponsored, endorsed, or approved

by S’well, are subject to S’well’s quality control measures, or are otherwise associated with

S’well.

          57.   Defendants’ unauthorized use of S’well’s Registered Marks or counterfeits,

copies, reproductions, or imitations thereof is willful, deliberate and done with the intent to reap

the benefit of S’well’s goodwill.

          58.   Defendants’ conduct constitutes trademark counterfeiting and infringement in

violation of Section 32 of the Lanham Act, 15 U.S.C. § 1114 and makes this an “exceptional

case” under Section 35(a) of the Lanham Act, 15 U.S.C. § 1117(a).

          59.   S’well is entitled to damages (including treble damages), costs, and attorneys’

fees pursuant to Section 35 of the Lanham Act, 15 U.S.C. § 1117.

          60.   Further, Defendants are causing irreparable injury to S’well and to its goodwill

and reputation, and will continue both to damage S’well and to deceive the public unless

enjoined by this Court. S’well has no adequate remedy at law.

                        SECOND CLAIM FOR RELIEF
          FOR UNFAIR COMPETITION UNDER THE FEDERAL LANHAM ACT
                             (15 U.S.C. § 1125(a))
          61.   S’well repeats and re-alleges each and every allegation set forth above, and

incorporates them herein by reference.

          62.   Defendants’ unauthorized use of the S’WELL Marks and other indicia of the

S’well Bottles in connection with their promotion, distribution, offering for sale, and sale of the

Counterfeit Bottles constitutes unfair competition and a false designation of origin and false

description or representation that S’well certifies the legitimacy, quality and authenticity of such

products, when in fact it does not, and is thereby likely to deceive the public.
                                                18
Case 2:18-cv-14606-ES-SCM Document 1 Filed 10/03/18 Page 19 of 24 PageID: 19




       63.     Defendants’ unauthorized use of the S’WELL Marks and other indicia of the

S’well Bottles falsely represents that the Counterfeit Bottles are associated with S’well when in

fact they are not, and is thereby likely to deceive the public.

       64.     Defendants’ acts of unfair competition are willful and deliberate and committed

with an intent to reap the benefit of the goodwill and reputation associated with the S’WELL

Marks and S’well Bottles.

       65.     Defendants’ conduct violates Section 43(a) of the Lanham Act, 15 U.S.C.

§ 1125(a), and makes this an “exceptional case” under Section 35(a) of the Lanham Act, 15

U.S.C. § 1117(a).

       66.     S’well is entitled to damages (including treble damages), costs, and attorneys’

fees pursuant to Section 35 of the Lanham Act, 15 U.S.C. § 1117.

       67.     Defendants’ conduct is causing irreparable injury to S’well and to its goodwill

and reputation, and will continue both to damage S’well and to deceive the public unless

enjoined by this Court. S’well has no adequate remedy at law.

                            THIRD CLAIM FOR RELIEF
                      FOR COMMON LAW UNFAIR COMPETITION
       68.     S’well repeats and re-alleges each and every allegation set forth above, and

incorporates them herein by reference.

       69.     Defendants’ unauthorized promotion, distribution, offering for sale, and sale of

the Counterfeit Bottles constitutes a false designation of origin and a false description or

representation that the Counterfeit Bottles are authorized by S’well, and is thereby likely to

confuse consumers.

       70.     Defendants are using the S’WELL Marks and other indicia of the S’well Bottles,

or confusingly similar variants thereof, with full knowledge that they are associated exclusively

with S’well and exclusively designate the S’well Bottles. Defendants’ acts of unfair competition

are willful and deliberate and done with an intent to reap the benefit of the goodwill and



                                                 19
Case 2:18-cv-14606-ES-SCM Document 1 Filed 10/03/18 Page 20 of 24 PageID: 20




reputation associated with the S’WELL Marks, S’well Bottles, and other indicia of S’well as the

source of relevant goods.

        71.     Defendants’ promotion, distribution, offering for sale, and sale of the Counterfeit

Bottles constitutes common law unfair competition.

        72.     Defendants’ conduct is causing irreparable injury to S’well and to its goodwill

and reputation, and will continue both to damage S’well and to deceive the public unless

enjoined by this Court. S’well has no adequate remedy at law.

                           FOURTH CLAIM FOR RELIEF
                FOR UNFAIR COMPETITION UNDER NEW JERSEY LAW
                        (N.J. REV. STAT. §§ 56:4-1 and 56:4-2)
        73.     S’well repeats and re-alleges each and every allegation set forth above, and

incorporates them herein by reference.

        74.     Defendants’ unauthorized use of the S’WELL Marks and other indicia of the

S’well Bottles in connection with their promotion, distribution, offering for sale, and sale of the

Counterfeit Bottles is likely to deceive and confuse the public into believing that they are

purchasing goods sponsored or approved by S’well. In engaging in this conduct, Defendants

have misappropriated for their own the trademarks, reputation, and goodwill of S’well.

        75.     Defendants’ acts constitute unfair competition in violation of N.J. REV. STAT.

§§ 56:4-1 and 56:4-2.

        76.     Defendants’ conduct is causing irreparable injury to S’well and to its goodwill

and reputation, and will continue to both damage S’well and deceive the public unless enjoined

by this Court. S’well has no adequate remedy at law.


                                      PRAYER FOR RELIEF

        WHEREFORE, S’well prays for judgment as follows:

        A.      That a permanent injunction be issued enjoining Defendants, and any employees,

agents, servants, officers, representatives, directors, attorneys, successors, affiliates, assigns, and



                                                 20
Case 2:18-cv-14606-ES-SCM Document 1 Filed 10/03/18 Page 21 of 24 PageID: 21




entities owned or controlled by Defendants, and all those in active concert and participation with

Defendants, and each of them who receives notice directly or otherwise of such injunction from:

                 (1)   importing, exporting, manufacturing, producing, distributing, circulating,

       selling, offering for sale, advertising, promoting or displaying any counterfeit goods, and

       any other products that tend to deceive, mislead, or confuse the public into believing that

       Defendants’ products in any way originate with, are sanctioned by, or are affiliated with

       S’well;

                 (2)   imitating, copying, or making unauthorized use of S’well’s Registered

       Marks, other indicia of the S’well Bottles, or any other trademarks used by or associated

       with S’well;

                 (3)   importing, exporting, manufacturing, producing, distributing, circulating,

       selling, offering for sale, advertising, promoting or displaying any product bearing any

       simulation, reproduction, counterfeit, copy or colorable imitation of S’well’s Registered

       Marks, other indicia of the S’well Bottles, or any other trademarks used by or associated

       with S’well;

                 (4)   using S’well’s Registered Marks, other indicia of the S’well Bottles, or

       any other trademarks used by or associated with S’well, or any simulation, reproduction,

       counterfeit, copy or colorable imitation thereof, in connection with the importation,

       promotion, advertisement, display, sale, offering for sale, manufacture, production,

       circulation or distribution of any product in such fashion as to relate or connect, or tend to

       relate or connect, such product in any way to S’well or to any goods sold, manufactured,

       sponsored, approved by or connected with S’well;

                 (5)   using any false designation of origin or false description, or performing

       any act which is likely to lead members of the trade or public to believe that any product

       imported, exported, manufactured, distributed or sold by Defendants is in any manner

       associated or connected with S’well, or is sold, manufactured, licensed, sponsored,

       approved or authorized by S’well;
                                                21
Case 2:18-cv-14606-ES-SCM Document 1 Filed 10/03/18 Page 22 of 24 PageID: 22




               (6)     engaging in any other activity constituting unfair competition with S’well,

       or constituting infringement of S’well’s Registered Marks;

               (7)     disposing of, destroying, altering, moving, removing, concealing,

       tampering with or in any manner secreting any physical evidence, products, components

       of products, or documents (including computer records) of any kind, including inventory,

       packaging, invoices, correspondence, books of account, receipts or other documentation

       relating or referring in any manner to the manufacture, advertising, receipt, acquisition,

       importation, purchase, sale, offer for sale, and/or distribution of any merchandise bearing

       S’well’s Registered Marks, other indicia of the S’well Bottles, or any other trademarks

       used by or associated with S’well, or any simulation, reproduction, counterfeit, copy or

       colorable imitation thereof;

               (8)     effecting assignments or transfers, forming new entities or associations, or

       utilizing any other device for the purpose of circumventing or otherwise avoiding the

       prohibitions set forth in subparagraphs (1) through (7) above;

               (9)     instructing, assisting, aiding or abetting any other person or entity in

       engaging in or performing any of the activities referred to in subparagraphs (1) through

       (8) above;

       B.      Directing that Defendants make available to S’well for review, inspection and

copying all books, records (including all hard drives on computers used for business purposes,

including servers, as well as all computer disks and back up disks) and other documents and

things concerning all transactions relating to the purchase or sale of counterfeit goods or any

other products or packaging incorporating a simulation, reproduction, counterfeit, copy or

colorable imitation of S’well’s Registered Marks, other indicia of the S’well Bottles, or any other

trademarks used by or associated with S’well; and provide to S’well the names, addresses and all

other contact information in their possession (e.g., telephone numbers, fax numbers) for the

source(s) of such products and packaging, including all manufacturers, distributors and/or

suppliers;
                                                22
Case 2:18-cv-14606-ES-SCM Document 1 Filed 10/03/18 Page 23 of 24 PageID: 23




       C.      Directing that Defendants deliver to S’well’s counsel for destruction at

Defendants’ cost all signs, products, components of products, packaging, promotional material,

advertising material, catalogs and any other item that bears, contains, and/or advertises products

that bear or contain, counterfeit versions of S’well’s Registered Marks, other indicia of the

S’well Bottles, or any other trademarks used by or associated with S’well, or any simulation,

reproduction, counterfeit, copy or colorable imitation thereof;

       D.      Directing that Defendants recall from all distributors, retailers or other recipients

any and all counterfeit goods sold or distributed by Defendants under or in connection with

S’well’s Registered Marks, other indicia of the S’well Bottles, or any other trademarks used by

or associated with S’well, or any simulation, reproduction, counterfeit, copy or colorable

imitation thereof, and, upon recall, to deliver such goods up to S’well’s counsel for destruction at

Defendants’ cost;

       E.      Awarding S’well its actual damages, trebled pursuant to 15 U.S.C. § 1117(a) and

(b), arising out of Defendants’ willful and unlawful acts, and requiring Defendants to account for

and pay over to S’well three times the profits realized by Defendants from their infringement of

S’well’s Registered Marks and their unfair competition with S’well; or, in the alternative and at

S’well’s election, awarding S’well statutory damages pursuant to 15 U.S.C. § 1117(c);

       F.      Awarding S’well its actual damages, trebled pursuant to N.J. Rev. Stat. § 56:4-2,

arising out of Defendants’ acts of willful deceptive trade practices;

       G.      Awarding S’well exemplary and punitive damages to deter any future willful

infringement as the Court finds appropriate;

       H.      Awarding S’well interest, including pre-judgment interest, on the foregoing sums;

       I.      Awarding S’well its costs of this action, including its reasonable attorneys’ fees

and expenses pursuant to 15 U.S.C. § 1117(a);

       J.      Directing that Defendants file with the Court and serve upon S’well’s counsel

within thirty (30) days after entry of judgment a report in writing under oath setting forth in

detail the manner and form in which Defendants have complied with the above; and
                                                23
Case 2:18-cv-14606-ES-SCM Document 1 Filed 10/03/18 Page 24 of 24 PageID: 24




          K.   Awarding S’well such other and further relief as the Court may deem just and

proper.



DATED: October 3, 2018                  Respectfully submitted,

                                        KILPATRICK TOWNSEND & STOCKTON LLP



                                        By: /s/ Frederick L. Whitmer
                                            Frederick L. Whitmer (FW-8888)
                                            fwhitmer@kilpatricktownsend.com
                                            Robert Potter
                                            rpotter@kilpatricktownsend.com
                                            Olivia Harris
                                            oharris@kilpatricktownsend.com
                                            Pro hac vice applications forthcoming

                                              The Grace Building
                                              1114 Avenue of the Americas
                                              New York, New York 10036
                                              Telephone: (212) 775-8733
                                              Facsimile: (212) 775-8816

                                              Attorneys for Plaintiff




                                             24
